Title: From George Washington to Arthur Young, 1 November 1787
From: Washington, George
To: Young, Arthur



Sir
Mount Vernon Novr 1st 1787.

Your favor of the 1st of Feby came to hand about the middle of May last. An absence of more than four months from home, will be the best apology I can make for my silence ’till this time.
The Grain, Grass-seeds, Ploughs &ca arrived at the sametime agreeable to the list; but some of the former were injured (as will always be the case) by being put into the hold of the Vessel; however, upon the whole they were in much better order than those things are generally found to be, when brought across the Atlantic.
I am at a loss, Sir, how to express the sense which I have of your particular attention to my commissions; and the very obliging manner in which you offer me your Services in any matters relating to Agriculture, that I may have to transact in England. If my warmest thanks will in any measure compensate for these favors, I must beg you to accept of them. I shall always be exceedingly happy to hear from you, and shall very readily & chearfully give you any information relative to the state of Agriculture in this Country, that I am able.
I did myself the honor to hand the set of Annals to the Agriculture Society in Philadelphia, which you sent to that body, through me. The President wrote a letter to you expressive of the sense they entertained of the favor which you did them; and mentioned therein the effects of some experiments which had

been made with Plaster of Paris, as a manure; I intended to have given you an acct of it my self, as I find the subject is touched upon in your Annals, but this letter has precluded the necessity of it.
The 5th volume of the Annals wch was committed to the care of Mr Athawes for me, did not come to hand till some time after I had received the 6th.
The quantity of Sainfoin which you sent me was fully sufficient to answer my purpose; I have sown part of it, but find that it comes up very thin, which is likewise the case with the Winter Wheat, & some other Seeds which I have sown.
I have a high opinion of Beans as a preparation for wheat, and shall enter as largely upon the cultivation of them next year, as the quantity of seed I can procure, will admit.
I am very glad that you did not engage a ploughman for me at the high wages which you mention, for I agree with you, that that single circumstance, exclusive of the others which you enumerate, is sufficiently objectionable. I have tried the Ploughs which you sent me and find that they answer the description which you gave me of them; this is contrary to the opinion of almost every one who saw them before they were used, for it was thought their great weight would be an insuperable objection to their being drawn by two Horses.
I am now preparing materials to build a Barn precisely agreeable to your plan, which I think an excellent one.
Before I undertake to give the information you request respecting the arrangements of farms in this neighbourhood &ca I must observe that there is, perhaps, scarcely any part of America where farming has been less attended to than in this State. The cultivation of Tobacco has been almost the sole object with men of landed property, and consequently a regular course of Crops have never been in view. The general custom has been, first to raise a Crop of Indian Corn (maize), which, according to the mode of cultivation, is a good preparation for wheat; then a crop of wheat, after which the ground is respited (except from weeds, & every trash that can contribute to its foulness) for about eighteen months; and so on, alternately, with out any dressing; till the land is exhausted; when it is turned out without being sown with grass seeds, or any method taken to restore it; and another piece is ruined in the same manner. No more cattle

is raised than can be supported by low land meadows, swamps, &ca; and the tops & blades of Indian Corn; as very few persons have attended to sowing grasses, & connecting cattle with their Crops. The Indian corn is the chief support of the labourers & horses. Our lands, as I mentioned in my first letter to you, were originally very good; but use, & abuse, have made them quite otherwise. The above is the mode of cultivation wch has been generally pursued here, but the System of husbandry which has been found so beneficial in England, and which must be greatly promoted by your valuable Annals, is now gaining ground; There are several (among which I may class myself) who are endeavouring to get into your regular & systematic course of cropping as fast as the nature of the business will admit; so that I hope in the course of a few years, we shall make a more respectable figure as farmers than we have hitherto done.
I will, agreeable to your desire, give you the prices of our products as nearly as I am able, but you will readily conceive from the foregoing acct, that they cannot be given with any precision. Wheat for the four last years will average about 4/ sterlg pr Bushl of 8 Gallns—Rye abt 2/4—Oats 1/6—Beans, Pease &ca have not been sold in any quantities. Barley is not made here, from a prevailing opinion that the climate is not adapted to it, I, however, in opposition to prejudice, sowed about 50 Bushls last Spring & found that it yielded a proportionate quantity with any other kind of grain which I sowed; I might add more. Cows may be bought at abt £3 Sterlg per head—Cattle for the slaughter vary from 2¼ to 4½ Sterlg pr lb.—the former being the currt price in summer, the latter in the winter or Spring. Sheep @ 12/ Sterg pr head, and wool at abt 1/ Sterlg pr lb. I am not able to give you the price of labour as the land is cultivated here wholly by Slaves, and the price of labour in the Towns is fluctuating, & governed altogether by circumstances.
Give me leave to repeat my thanks for your attention to me, and your polite offer to execute any business relating to husbandry, which I may have in England; and to assure you that I shall not fail to apply to you for whatever I may have occasion for in that line. I am—Sir With very great esteem Yr most Obedt Hble Servt

Go: Washington



P.S. I observe in the 6th Volume of your Annals, there is a plate & description of Mr Winlaws Mill for seperating the grain from the heads of Corn. Its utility or inutility has, undoubtedly, been reduced to a certainty before this time; if it possesses all the properties & advantages mentioned in the description, & you can, from your own knowledge, or such information as you entirely rely on, recommend it as a useful machine, where labourers are scarce, I should be much obliged to you to procure one for me (to be paid for, & forwarded by Mr Welch[)], provided it is so simple in its construction as to be worked by ignorant persens without danger of being spoiled (for such only will manage it here) & the price of it, does not exceed £15 as mentioned in the Annals, or thereabouts.

